712 N.W.2d 157 (2006)
474 Mich. 1112
CITIZENS INSURANCE COMPANY, Plaintiff, Counter-Defendant-Appellant,
v.
PRO-SEAL SERVICE GROUP, INC., d/b/a Pro-Seal, Inc., Defendant, Counter-Plaintiff-Appellee, and
Seth Short, Randy Quincy, Flowserve Corporation, and Flowserve Management Company, Defendants.
Docket No. 130099. COA No. 262759.
Supreme Court of Michigan.
April 14, 2006.
On order of the Court, the application for leave to appeal the November 1, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall be prepared to address at oral argument: (1) whether Flowserve's complaint alleged an advertising injury within the meaning of the commercial general liability policy that Citizens Insurance Company issued to Pro-Seal, Inc, and (2) if so, whether Citizens was relieved of its duty to defend Pro-Seal by operation of the policy exclusion for actions taken with knowledge that an advertising injury would result. The parties may file supplemental briefs within 56 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.